Citation Nr: 1236796	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-08 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residual scar status post lipoma removal.
					

REPRESENTATION

Appellant represented by:	Ralph M. Baltz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 and from October 2003 to July 2004.  The Veteran served with the Army National Guard between his two periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A Travel Board hearing was also held on June August 7, 2012 at the RO before the Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and is rendering the determination in this case.  A transcript of this hearing is in the Veteran's claims file.

The appeal as to the issue of entitlement to service connection for sleep apnea that is also currently before Board will be addressed in a separate decision by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's service-connected residual scar status post lipoma removal is currently evaluated under 38 U.S.C.A. § 7819-7804 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  The RO granted a 10 percent rating for a superficial scar that is painful on examination.  In this regard, an October 2007 VA examination showed that there was a 1 1/2 inch horizontal incision just to the right of the midline in the mid-dorsal area where the lipoma was removed, which was slightly tender to firm palpation in that area.  The Veteran was also afforded another VA examination in February 2008, which on physical examination revealed a 3x4 mm scar that was neither tender nor disfiguring.  The examiner further noted that the scar did not cause any functional impairment.  

However, at the August 2012 hearing before the Board, the Veteran reported limitation of motion of the back due to his service-connected scar on that back.  He described that he could not bend his back or do any significant lifting due to pain.  To that effect, Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under diagnostic codes 7800 through 7804 must be evaluated under an appropriate diagnostic code.  However, the Veteran's testimony regarding the disabling effect of his service-connected scar has not been considered by either of the VA examiners.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining whether there is any disabling effect(s) caused by his service-connected residual scar status post lipoma removal that is not considered by his currently assigned evluation.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an appropriate VA examination in order to ascertain whether there is any disabling effect(s) caused by the Veteran's service-connected residual scar status post lipoma removal, to include limitation of motion of the back as was reported by the Veteran during his August 2012 Board hearing.

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which evaluates the Veteran's service-connected condition under the appropriate diagnostic code and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


